          Case 4:20-cv-00387-KGB Document 8 Filed 04/06/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JERRY E. KIRSCH, JR.                                                            PLAINTIFF

v.                               Case No. 4:20-cv-00387-KGB

METOYER and DOES                                                            DEFENDANTS

                                          JUDGMENT

       Consistent with the Court’s Order entered on this date, it is considered, ordered, and

adjudged that this case is dismissed without prejudice.

       So adjudged this the 6th day of April, 2021.



                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge
